Citation Nr: 0019002	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  94-31 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for shell fragment 
wound, right leg with fractured tibia, currently rated as 30 
percent disabling.  

2.  Entitlement to an increased rating for partial amputation 
of the right index finger, currently rated as 10 percent 
disabling.  

3.  Entitlement to an increased rating for shell fragment 
wound of the right hand with contractures, currently rated as 
10 percent disabling.  

4.  Entitlement to an increased (compensable) rating for 
shell fragment wound of the left leg and thigh.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty between August 1933 and 
October 1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

The case was previously before the Board in June 1998, when 
it was remanded for further development.  The requested 
development has been completed.  The Board now proceeds with 
its review of the appeal.  

At his November 1994 RO hearing, the veteran testified of 
symptoms of the right thumb.  Issues pertaining to a right 
thumb disability have not been developed for appellate 
consideration by the Board at this time.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The shell fragment wound, right leg with fractured tibia, 
does not result in more than a severe disability to Muscle 
Group XII.  

3.  The shell fragment wound, right leg with fractured tibia 
does not result in a disability which is analogous to or 
which approximates ankylosis of the ankle, loss of use of the 
foot, or amputation.  

4.  The shell fragment wound, right leg with fractured tibia, 
does not involve ulcerated or tender and painful scars.  

5.  The partial amputation of the right index finger is 
through the middle phalanx of the index finger.  It does not 
involve amputation or ankylosis of other fingers or ulcerated 
or tender and painful scars.  

6.  The shell fragment wound of the right hand with 
contractures is manifested by some wasting of the right 
thenar musculature and the interphalangeal musculature 
between the thumb and index finger with weakness of grip.  
There is no limitation of motion or ankylosis of thumb or 
fingers.  The wound does not involve ulcerated or tender and 
painful scars.  

7.  The shell fragment wound of the left leg and thigh is 
manifested by a moderate wound to Muscle Group XIV.  The 
wound does not approximate a moderately severe muscle injury 
or involve ulcerated or tender and painful scars.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
shell fragment wound, right leg with fractured tibia, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, including § 4.7 and Code 5312 (1999).  

2.  The criteria for a rating in excess of 10 percent for 
partial amputation of the right index finger, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including § 4.7 and Code 5153 (1999).  

3.  The criteria for a rating in excess of 10 percent for 
shell fragment wound of the right hand with contractures, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, including § 4.7 and Code 5309 (1999).  

4.  The criteria for a 10 percent rating for the shell 
fragment wound of the left leg and thigh have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including § 4.7 and Code 5314 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disabilities have worsened raises 
plausible claims.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claims.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

As discussed in greater detail below, the Board has reviewed 
the medical history of the veteran in considering the 
severity of a disability.  38 C.F.R. §§ 4.1, 4.2 (1999).  The 
current rating is based on the current extent of the 
disability, so this discussion will focus on the recent 
evidence, which is the most probative source of information 
as to the current extent of the disability.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

1.  Entitlement to an Increased Rating for Shell Fragment 
Wound,
Right Leg with Fractured Tibia, Currently Rated as 30 Percent 
Disabling.

Review of the service medical records and medical history 
disclose that the veteran was wounded by an explosive shell 
in April 1945.  A shell fragment caused a compound comminuted 
fracture in the distal third of the right tibia.  With 
appropriate treatment, the wound and fracture healed.  The RO 
rated the resultant disability as a severe muscle injury 
under Code 5312.  This is the code for damage to the anterior 
muscles of the leg, Muscle Group XII.  A severe muscle injury 
contemplates extensive muscle damage and a shattering bone 
fracture.  38 C.F.R. § 4.56 (1999).  For a severe muscle 
injury, this code provides a 30 percent rating.  It is the 
highest rating assignable under this code.  38 C.F.R. § 4.73, 
Code 5312 (1999).  

The Board has considered the possibility of assigning a 
higher rating with other codes.  If the posterior and lateral 
crural muscles, Muscle Group XI, were involved, the rating 
for that muscle group would be for a severe injury warranting 
a 30 percent rating.  38 C.F.R. § 4.73, Code 5311 (1999).  
However, the rules for combining muscle injuries acting on a 
single unankylosed joint provide that the combined rating 
must be lower than the rating for unfavorable ankylosis of 
the joint.  38 C.F.R. § 4.55(d) (1999).  Since the maximum 
rating for ankylosis of the ankle is 40 percent and the 
combined rating would have to be less, 30 percent would be 
the maximum combined rating if both Muscle Groups XI and XII 
were involved.  38 C.F.R. § 4.73, Code 5270 (1999).  

Where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  There was a change 
in the principles of combined ratings under 38 C.F.R. § 4.55 
during the pendency of the claim.  62 Fed. Reg. 30235 (June 
3, 1997).  However, the result is the same under both 
versions.  Cf. 38 C.F.R. § 4.55(b) (1996).  

A 40 percent rating could be assigned for ankylosis of the 
ankle, in plantar flexion at more than 40°, or in 
dorsiflexion at more than 10° or with abduction, adduction, 
inversion or eversion deformity.  38 C.F.R. § 4.71a, Code 
5270 (1999).  A 40 percent rating could also be assigned for 
loss of use of the foot or amputation.  38 C.F.R. § 4.71a, 
Code 5167, 5165 (1999).  The Board has considered the 
veteran's November 1994 sworn testimony as to right lower 
extremity symptoms.  Neither the veteran's testimony, nor any 
other information he has presented describes a level of 
disability which would be analogous to or approximate any 
applicable criteria for a 40 percent rating.  38 C.F.R. 
§§ 4.7, 4.20 (1999).  The medical reports provide the most 
probative evidence as to the extent of the veteran's 
disability and these show the veteran has substantial ankle 
and foot function.  This evidence establishes that the 
disability is not analogous to nor does it approximate the 
level of disability associated with ankylosis or amputation.  
Thus, the preponderance of evidence is against a higher 
rating for the shell fragment wound, right leg with fractured 
tibia.  38 U.S.C.A. § 5107(b) (West 1999).   

The Board has also considered the possibility of an 
additional rating for the wound scars.  While the veteran and 
examiners have noted pain in the area, neither has attributed 
the pain to the scars.  Thus, there is no evidence that a 
rating under 38 C.F.R. § 4.118, Code 7804 (1999) is 
warranted.  The scars have been repeatedly described as well 
healed.  There is no evidence of ulceration ratable under 
38 C.F.R. § 4.118, Code 7803 (1999).  

2.  Entitlement to an Increased Rating for Partial Amputation
of the Right Index Finger, Currently Rated as 10 Percent 
Disabling

Review of the veteran's medical history in accordance with 
38 C.F.R. § 4.1, 4.2 (1999) discloses that the April 1945 
shell explosion resulted in the traumatic amputation of the 
end of the veteran's right index finger.  The service medical 
records show the terminal phalanx had been amputated.  
Surgeons excised devitalized tissues and remaining loosened 
fragments of the distal phalanx.  The digital vessels were 
ligated.  July 1945 X-rays disclosed amputation of the right 
second finger through the distal end of the shaft of the 
middle phalanx.  The end of the shaft was rough with several 
small fragments in the soft tissues at the end of the stump.  
The soft tissues at the end of the bone were thin.  

The March 1949 VA X-rays confirmed the absence of the distal 
portion of the middle phalanx of the right index finger.  

VA examination of the right hand, completed in April 1949, 
showed the amputation stump was not sensitive.  The veteran 
could extend the index finger to within 25% of normal and 
flex the middle joint in a normal manner.  A linear scar was 
elevated but not tender.  

On the November 1958 VA examination, the scar across the 
proximal interphalangeal joint of the right index finger was 
noted to have slight contracture.  Extension of the joint was 
limited to 170 degrees.  Flexion went to 90 degrees.  The 
veteran was able to approximate the thumb and the amputation 
stump.  The veteran was noted to be right handed.  

The flexion contracture of the proximal interphalangeal joint 
of the right index finger was surgically treated with a 
release procedure in July 1992.  

On VA examination in November 1994, It was noted that there 
had been an amputation of the right index finger with only 
the proximal end of the proximal phalanx remaining.  The 
stump was well healed.  The veteran was able to abduct and 
adduct the digits of the right hand in a fairly normal 
manner.  The report included photographs, some showing 
amputation through the middle phalanx of the right index 
finger.  

In November 1994, the veteran provided sworn testimony at an 
RO hearing.  He testified of numbness at the end of the right 
index finger.  He reported having surgery to release the 
drawing of the finger.  While he could straighten it now, it 
seemed to be drawing again.  

The veteran was examined for VA in September 1999.  The 
doctor confirmed the partial amputation of the right index 
finger through the mid-portion of the middle phalanx.  There 
was tenderness in the tip of the finger but no skin 
breakdown.  There was no elevation or depression of the scar.  
The end of the phalanx appeared somewhat tapered.  The stump 
was 2 centimeters in length.  X-rays also showed the middle 
phalanx to be approximately 2 centimeters in length.  There 
were no degenerative changes in the index finger.  The 
diagnosis was post-traumatic amputation through the middle 
phalanx of the right index finger.  

Amputation of the index finger of the major extremity through 
the middle phalanx or at distal joint will be rated as 10 
percent disabling.  Amputation without metacarpal resection, 
at proximal interphalangeal joint or proximal thereto will be 
rated as 20 percent disabling.  Amputation with metacarpal 
resection (more than one-half the bone lost) will be rated as 
30 percent disabling.  38 C.F.R. § 4.71a, Code 5153 (1999).  

While the November 1994 examination report indicated the 
amputation was through the proximal phalanx, all the other 
examination reports before and since show the amputation was 
through the middle phalanx of the index finger.  Thus, the 
preponderance of evidence establishes that the amputation was 
through the middle phalanx of the index finger.  Such a 
disability must be assigned a 10 percent rating.  38 U.S.C.A. 
§ 5107(b) (West 1991).  There is no evidence that the 
disability approximates any applicable criteria for a higher 
rating.  38 C.F.R. § 4.7 (1999).  The medical reports provide 
the most probative evidence as to the location of the 
amputation and the preponderance of these reports establish 
that the amputation was not at the proximal interphalangeal 
joint or proximal thereto, for which a 20 percent rating 
could be assigned.  There is no evidence of metacarpal 
resection (more than one-half the bone lost).which could be 
rated as 30 percent disabling.  38 C.F.R. § 4.71a, Code 5153 
(1999).  Service connection has not been established for 
disability of the thumb and other fingers, so the disability 
can not be rated as a multiple finger amputation or 
ankylosis.  38 C.F.R. § 4.71a, Codes 5127-5151, 5216-5219, 
5220- 5223 (1999).  

The disability was initially rated under Code 5223 by the May 
1949 rating decision.  Although that Code includes the thumb 
(rating for favorable ankylosis) the service-connected 
disability did not include the thumb: "Amputation, 
traumatic, distal phalanx, right index finger with 25% loss 
of, extension of middle joint right index finger and linear 
scar on flexor surface remaining part of index finger and 
atrophy of web right hand."  A February 1959 rating decision 
found clear and unmistakable error in rating the disability 
under Code 5223 and changed the rating to 10 percent under 
Code 5153 for amputation of the distal phalanx right index 
finger and 10 percent under Code 5309 for scar, shell 
fragment wound right hand with contracture.  In the absence 
of the involvement of the thumb or other fingers, the Board 
finds no basis for an increased rating.  

The scars of the right index finger have been described as 
well healed and having no skin breakdown.  There is no 
evidence of ulceration ratable under 38 C.F.R. § 4.118, Code 
7803 (1999).  Similarly, while the stump is tender, there is 
no evidence that the scar is tender and painful on objective 
examination, so there is no evidence to support a rating 
under 38 C.F.R. § 4.118, Code 7804 (1999).  

3.  Entitlement to an Increased Rating for Shell Fragment 
Wound of the
Right Hand with Contractures, Currently Rated as 10 Percent 
Disabling

The service medical records show that the April 1945 wound 
also resulted in a severe lacerating wound of the right hand, 
on the dorsal surface, between the first and second 
metacarpals.  

The March 1949 VA X-rays of the right hand showed only the 
index finger amputation.  On examination, there was a 21/2 inch 
scar along the radial side of the second metacarpal bone.  
Slight tenderness was noted.  There was a 50% atrophy of the 
web between the thumb and index finger.  All motions of the 
right thumb, middle, ring and little fingers were normal.  
Motion of the right index finger was normal at the proximal 
joint.  Grip was normal.  The diagnosis was linear scar on 
the flexor surface of the remaining part of the index finger.  
The scar was slightly elevated and not tender.  There was a 
radial scar 21/2 inches long on the radial side of the 2nd 
metacarpal bone with 50 % atrophy of the web of the right 
hand.  

On the November 1958 VA examination, there was a healed 3 
centimeter scar in the web between the index finger and the 
thumb.  There appeared to be atrophy of the intrinsic muscles 
of the right anatomical snuff box, chiefly involving the 
adductor pollicis muscle.  The examiner noted that the 
veteran was able to approximate the thumb to the amputation 
stump and fifth finger and there was a good grip.  

As noted above, following this examination, a February 1959 
rating decision found clear and unmistakable error in rating 
the service-connected disability (which did not include the 
thumb) under Code 5223 (for index finger and thumb) and 
changed the rating to 10 percent under Code 5153 for 
amputation of the distal phalanx right index finger and 10 
percent under Code 5309 for scar, shell fragment wound right 
hand with contracture.  

Muscle Group IX includes the intrinsic muscles of hand: 
Thenar eminence; short flexor, opponens, abductor and 
adductor of thumb; hypothenar eminence; short flexor, 
opponens and abductor of little finger; 4 lumbricales; 4 
dorsal and 3 palmar interossei.  The forearm muscles act in 
strong grasping movements and are supplemented by the 
intrinsic muscles in delicate manipulative movements.  The 
hand is so compact a structure that isolated muscle injuries 
are rare, being nearly always complicated with injuries of 
bones, joints, tendons, etc.  The disability is rated on 
limitation of motion, with a minimum rating of 10 percent.  
38 C.F.R. § 4.73, Code 5309 (1999).  

The November 1994 VA examination disclosed deformity of the 
right thumb.  The examiner did not attribute the deformity to 
the service-connected wounds.  The veteran has not claimed 
and service connection has not been established for the 
thumb.  The November 1994 examination report included 
photographs of the hand.  The X-rays showed marked 
degenerative changes in the first metacarpal-carpal joint, 
the third metacarpophalangeal joint, and all the 
interphalangeal joints.  

The November 1994 VA examination revealed some wasting of the 
right thenar musculature and the interphalangeal musculature 
between the thumb and index finger.  The veteran was able to 
abduct and adduct the digits of the right hand in a fairly 
normal manner.  He had a good range of flexion but right hand 
grip was weaker than the left.  The right wrist had radial 
deviation of 0 degrees and ulnar deviation of 12 degrees.  
There was slight hypesthesia to pin prick at the level of the 
right thumb and index finger.  The diagnosis was status of 
shell fragment wound to right hand with functional residuals 
as noted and persisting subjective complaints.  

At his November 1994 RO hearing, the veteran testified of 
cramps in his hand and difficulty with tasks that required 
excessive use of the hand.  

On examination of the right hand in September 1999, there was 
tenderness at the metacarpophalangeal joint of the thumb, 
with mild swelling noted.  There was no erythema or cutaneous 
lesions.  X-rays disclosed degenerative changes at the 
metacarpophalangeal joint of the thumb as well as 
osteophytosis and subluxation.  

The disability of the hand musculature is rated on limitation 
of motion, with a minimum rating of 10 percent.  38 C.F.R. 
§ 4.73, Code 5309 (1999).  That minimum 10 percent rating is 
currently in effect.  The limitation of motion would not 
include the index finger as the injury to that finger is 
currently compensated as 10 percent disability and the same 
disability can not be compensated twice under different 
codes.  38 C.F.R. § 4.14 (1999).  A higher rating would 
require involvement of the thumb or another finger.  
Moreover, the effected digit must have a limitation on motion 
which would qualify as favorable or unfavorable ankylosis.  A 
limitation of motion of less than one inch (2.5 centimeters) 
in either direction is not considered disabling.  38 C.F.R. 
§ 4.71a, Notes (a) following Code 5223 (1999).  In this case, 
even if the thumb were affected by the service-connected 
wounds, the evidence does not show a limitation of motion 
which is ratable as favorable or unfavorable ankylosis.  
Further, the evidence does not show any other limitation of 
motion which would support a higher rating for the injury to 
the muscles of the right hand.  While the veteran's 
complaints have been considered, the reports of the trained 
medical professionals are more probative.  The medical 
information establishes, by a preponderance of evidence, that 
the hand injury does not approximate any applicable criteria 
for a higher rating.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 4.7 (1999).  

4.  Entitlement to an Increased (Compensable) Rating for
 Shell Fragment Wound of the Left Leg and Thigh

Review of the veteran's medical history discloses that he 
sustained shell fragment wounds of to the anterior aspect of 
the left leg and thigh at the time of his April 1945 combat 
injury.  38 C.F.R. §§ 4.1, 4.2 (1999).  The service medical 
records show the wounds were debrided and subsequently 
describe the wounds as healed.  

VA X-rays in December 1958 revealed a single metallic foreign 
body in the anterior-lateral side of the left thigh, embedded 
in the musculature about half-way between the skin surface 
and the shaft of the bone and approximately half way between 
the knee and hip.  Physical examination revealed 3 or 4 small 
superficial scars in the lower and upper thirds of the left 
thigh.  The scars were barely visible and the largest 
measured approximately 2 centimeters.  There was no loss of 
underlying tissue.  The scars were non-tender.  There was a 
good range of motion in the ankle, knee and thigh.  Knee and 
ankle jerks were equal and active.  No sensory changes were 
noted.  The diagnosis was residuals of shrapnel wounds, left 
thigh, mild.  

VA X-rays in November 1994 discussed findings over the 
proximal femur and distal femur.  The X-ray report did not 
indicate coverage of the middle portion of the femur, where 
the December 1958 VA X-rays disclosed the retained metallic 
fragment.  VA Examination of the left thigh, in November 
1994, revealed a 3 centimeter scar transversely oriented and 
a pale scar situated 7 centimeters inferior to the groin 
crease.  Palpation of the scar elicited no discomfort.  There 
were no subcutaneous masses at the level of the scar.  There 
was a palpable foreign body on the distal end of the 
pretibial area.  The diagnosis was status of old shrapnel 
wound to exterior aspect of left thigh, with well healed scar 
but no functional residuals.  

During his November 1994 RO hearing, the veteran testified 
that his left thigh was occasionally symptomatic.  

On the September 1999 examination, The veteran described 
occasional episodes of aching and throbbing.  The doctor 
reported a 2 centimeter healed skin laceration over the 
anterior aspect of the proximal left thigh area.  The 
quadriceps mechanism appeared to be intact.  There was no 
discomfort with motion of the knee.  Sensation was intact on 
the anterior aspect of the left thigh.  The doctor specified 
that the injured muscle would be the proximal quadriceps.  
The muscles had normal strength with no herniation.  The 
diagnosis was shrapnel wound, proximal left thigh, by 
history.  

Muscle Group XIV functions in extension of the knee (2, 3, 4, 
5); simultaneous flexion of hip and flexion of knee (1); 
tension of fascia lata and iliotibial (Maissiat's) band, 
acting with Muscle Group XVII (1) in postural support of body 
(6); acting with the hamstrings in synchronizing hip and knee 
(1, 2).  It includes the anterior thigh group: (1) Sartorius; 
(2) rectus femoris; (3) vastus externus; (4) vastus 
intermedius; (5) vastus internus; and (6) tensor vaginae 
femoris.  

An injury to Muscle Group XIV will be rated as noncompensable 
if slight; 10 percent disabling if moderate; 30 percent 
disabling if moderately severe; and 40 percent disabling if 
severe.  38 C.F.R. Part 4, Code 5314 (1999).  

Prior to July 3, 1997, muscle injuries were rated as follows:  

A slight (insignificant) disability of muscles has the 
following attributes:  

Type of injury: Simple wound of muscle without debridement, 
infection or effects of laceration;  

History and complaint: Service department record of wound of 
slight severity or relatively brief treatment and return to 
duty: healing with good functional results; no consistent 
complaint of cardinal symptoms of muscle injury or painful 
residuals; 

Objective findings: Minimum scar; slight, if any, evidence of 
fascial defect or of atrophy or of impaired tonus; no 
significant impairment of function and no retained metallic 
fragments.  38 C.F.R. § 4.56(a) (1996).  

A moderate disability of muscles has the following 
attributes:  

Type of injury: Through and through or deep penetrating 
wounds of relatively short track by single bullet or small 
shell or shrapnel fragment are to be considered as of at 
least moderate degree; absence of explosive effect of high 
velocity missile and of residuals of debridement or of 
prolonged infection;  

History and complaint: Service department record or other 
sufficient evidence of hospitalization in service for 
treatment of wound.  Record in the file of consistent 
complaint on record from first examination forward, of one or 
more of the cardinal symptoms of muscle wounds particularly 
fatigue and fatigue-pain after moderate use, affecting the 
particular functions controlled by injured muscles;  

Objective findings: Entrance and (if present) exit scars 
linear or relatively small and so situated as to indicate 
relatively short track of missile through muscle tissue; 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  (In such tests the rule that 
with strong efforts, antagonistic muscles relax is to be 
applied to insure validity of tests.)  38 C.F.R. § 4.56(b) 
(1996).  

A moderately severe disability of muscles has the following 
attributes:  

Type of injury: Through and through or deep penetrating wound 
by high velocity missile of small size or large missile of 
low velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, intermuscular cicatrization;

History and complaint: Service department record or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of wound of severe grade; 
record in the file of consistent complaint of cardinal 
symptoms of muscle wounds; evidence of unemployability 
because of inability to keep up with work requirements is to 
be considered, if present;  

Objective findings: Entrance and (if present) exit scars 
relatively large and so situated as to indicate track of 
missile through important muscle groups; indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with sound side;  tests of 
strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss.  38 C.F.R. § 4.56(c) (1996).  

A severe disability of muscles has the following attributes:  

Type of injury: Through and through or deep penetrating wound 
due to high velocity missile, or large or multiple low 
velocity missiles, or explosive effect of high velocity 
missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization;  

History and complaint: As under moderately severe (paragraph 
(c) of this section), in aggravated form;  

Objective findings: extensive ragged, depressed, and adherent 
scars of skin so situated as to indicate wide damage to 
muscle groups in track of missile; x-ray may show minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile; 
palpation shows moderate or extensive loss of deep fascia or 
of muscle substance; soft or flabby muscles in wound area; 
muscles do not swell and harden normally in contraction; 
tests of strength or endurance compared with the sound side 
or of coordinated movements show positive evidence of severe 
impairment of function; in electrical tests, reaction of 
degeneration is not present but a diminished excitability to 
faradic current compared with the sound side may be present; 
visible or measured atrophy may or may not be present; 
adaptive contraction of opposing group of muscles, if 
present, indicates severity; adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true skin covering, 
in an area where bone is normally protected by muscle, 
indicates the severe type; atrophy of muscle groups not 
included in the track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability.  38 C.F.R. § 4.56(d) (1996).  

As of July 3, 1997, muscle disabilities will be evaluated 
under the following criteria:  

(a)	An open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations 
such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  

(b)	A through-and-through injury with muscle 
damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  

(c)	For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of 
movement.  

(d)	Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall 
be classified as slight, moderate, moderately 
severe or severe as follows:

(1)	Slight disability of muscles.

(i)	Type of injury.  Simple wound of muscle 
without debridement or infection.  

(ii)	History and complaint.  Service department 
record of superficial wound with brief treatment 
and return to duty.  Healing with good functional 
results.  No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of this 
section.  

(iii)	Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired 
tonus.  No impairment of function or metallic 
fragments retained in muscle tissue.  

(2)	Moderate disability of muscles. 

(i)	Type of injury.  Through and through or deep 
penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.

(ii)	History and complaint.  Service department 
record or other evidence of in-service treatment 
for the wound.  Record of consistent complaint of 
one or more of the cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) of 
this section, particularly lowered threshold of 
fatigue after average use, affecting the particular 
functions controlled by the injured muscles.  

(iii)	Objective findings.  Entrance and (if 
present) exit scars, small or linear, indicating 
short track of missile through muscle tissue.  Some 
loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the 
sound side.  

(3)	Moderately severe disability of muscles.

(i)	Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.

(ii)	History and complaint.  Service department 
record or other evidence showing hospitalization 
for a prolonged period for treatment of wound.  
Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in 
paragraph (c) of this section and, if present, 
evidence of inability to keep up with work 
requirements.

(iii)	Objective findings.  Entrance and (if 
present) exit scars indicating track of missile 
through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive 
evidence of impairment.



(4)	Severe disability of muscles.

(i)	Type of injury.  Through and through or deep 
penetrating wound due to high-velocity missile, or 
large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.

(ii)	History and complaint.  Service department 
record or other evidence showing hospitalization 
for a prolonged period for treatment of wound.  
Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in 
paragraph (c) of this section, worse than those 
shown for moderately severe muscle injuries, and, 
if present, evidence of inability to keep up with 
work requirements.

(iii)	Objective findings.  Ragged, depressed 
and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby 
muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, 
endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side 
indicate severe impairment of function.  If 
present, the following are also signs of severe 
muscle disability:

(A)	X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and 
explosive effect of the missile.

(B)	Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true 
skin covering in an area where bone is normally 
protected by muscle.

(C)	Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.

(D)	Visible or measurable atrophy.

(E)	Adaptive contraction of an opposing group of 
muscles.  

(F)	Atrophy of muscle groups not in the track of 
the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.

(G)	Induration or atrophy of an entire muscle 
following simple piercing by a projectile.

38 C.F.R. § 4.56 (1999).  62 Fed. Reg. 30235 (June 3, 1997).  

Where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas, at 
313.

In this case, the old and new versions of 38 C.F.R. § 4.56 
provided that a muscle disability could not be slight if 
there was a metallic fragment retained in muscle tissue.  
That is, if there is a metallic fragment retained in muscle 
tissue, the rating must be at least for a moderate injury.  
The 1958 VA X-rays demonstrated a fragment in the center of 
the anterior thigh.  The 1994 X-ray report did not mention 
the fragment, but the report stated that it studied the 
distal and proximal ends of the femur.  It did not indicate 
that it studied the central portion of the thigh, where the 
fragment was found in 1958.  Most importantly, in 1994, the 
examiner reported that he could feel a foreign body in the 
thigh.  This evidence leads the Board to conclude that there 
is a retained metallic foreign body in the veteran's anterior 
left thigh.  This demonstrates a moderate injury to muscle 
group XIV.  Such injury is rated as 10 percent disabling.  
Consequently, the Board grants a 10 percent rating for the 
left thigh wound residuals.  

A higher rating is not supported by the record.  The medical 
reports provide the most probative evidence as to the extent 
of the disability.  Here, the medical evidence shows that the 
left thigh does not have the muscle damage characteristic of 
moderately severe or severe muscle injuries.  38 C.F.R. 
§ 4.56.  Thus, the preponderance of the evidence establishes 
that the left thigh wound residuals do not approximate a 
disability warranting a rating in excess of 10 percent.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.7 (1999).  

The scars have been repeatedly described by the examining 
physicians as well healed.  There is no evidence that the 
scar would warrant an additional compensable rating under 
38 C.F.R. § 4.118, Code 7803 (1999).  Also, the medical 
reports show that the scars on the left thigh are minimal and 
are not painful or tender.  In November 1994, the doctor 
stated that palpation of the scar elicited no discomfort.  
Therefore, an additional compensable rating is not warranted 
under 38 C.F.R. § 4.118, Code 7804 (1999).  


ORDER

An increased rating for shell fragment wound, right leg with 
fractured tibia is denied.  

An increased rating for partial amputation of the right index 
finger is denied.  

An increased rating for shell fragment wound of the right 
hand with contractures is denied.  

A 10 percent rating for the shell fragment wound of the left 
leg and thigh is granted, subject to the law and regulations 
governing the payment of monetary awards.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 

